Citation Nr: 1228425	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  04-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a disability manifested by vertigo and/or dizziness.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2002 rating decision.  

The Veteran requested a Board hearing in his June 2004 substantive appeal, but subsequently withdrew the request in April 2006 correspondence.  

This matter was previously before the Board in April 2007 at which time, the Board concluded that new and material evidence had been presented, and reopened all of the issues captioned on the title page of this decision.  The Veteran's claim was then remanded for additional development.  

The Board notes that the Veteran was previously represented by the Veterans of Foreign Wars of the United States.  However, because there was some ambiguity in the Veteran's claims file as to whether he wished to continue being represented by that organization, the Board sent him a letter in July 2012 to clarify his representation.  In response, the Veteran responded that he wished to proceed without a representative and represent himself.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of service connection for neck, back, and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran has been diagnosed with Meniere's disease based on his complaints of vertigo and dizziness, and the Meniere's disease has been linked to the Veteran's military noise exposure by competent medical evidence.


CONCLUSION OF LAW

Criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran is seeking service connection for vertigo and dizziness.  He has advanced several theories for why service connection is warranted.  His main theory is that he experienced extensive military noise exposure which he believes caused the symptoms of vertigo and dizziness.  He has also argued that his vertigo accompanies his tinnitus, and that they both may be related to his diagnosis of cochlear hydrops.  

The Veteran has provided a number of statements regarding his symptoms of dizziness.  For example, in October 2000, he asserted that his dizziness/vertigo began in service.  In April 2002, he explained that while in signal school he was exposed to extensive noise; adding that while in Vietnam, he went to the dispensary for ear pain.  He alleged that he had trouble with both ears with pain around noise, constant tinnitus (which has been service connected), and dizziness.  

At an RO hearing in January 2004, the Veteran reported experiencing ear pain in service after firing weapons, stating that the pain had initially dissipated, but that he later began experiencing both pain and ringing whenever he was exposed to loud noises.  After becoming a movie projectionist, he asserted that his right ear pain became permanent, and was accompanied with ringing and with dizzy spells.  

In his substantive appeal, the Veteran asserted that his vertigo was a symptom of Meniere's disease.  He allowed that the condition did not develop until the late 1980s, but felt that his right ear injury in service had caused the pressure to build in his cochlea which then caused the vertigo.  

Service treatment records do not show any evidence of Meniere's disease; and following service, audiometric testing performed in August 1971 revealed no pure tone thresholds greater than 10 decibels in any frequency between 500 and 2000 Hertz; speech discrimination scores were found to be 96 in both ears; and neither hearing loss nor ringing was noted in either ear.

The Veteran eventually began seeking treatment for hearing problems.  For example, in August 1990, he presented for treatment with a history of exposure to loud noises at rock concerts (although the Veteran subsequently disagreed with the assertion that he had been to many rock concerts, explaining that his ear problems would not allow it).  The impression of hydrops cochlear was rendered and the Veteran was prescribed HCTZ.

In June 2005, the Veteran complained of ringing in his ears and mild vertigo.  He was diagnosed with tinnitus.  In December 2005, the Veteran was noted in a VA treatment record to have experienced a major episode of falling backward a year earlier which had lasted approximately one month, with smaller episodes having been experienced over the previous few days.  An ENG test was abnormal, as an RVR was positive.  It was noted that the Veteran had first experienced dizziness when he worked with motion projector.  He stated that his last major attack had been in June 2004.

In August 2007, the Veteran stated that he currently experienced one or two episodes of vertigo each year, which he often related to something he ate.  He acknowledged that the vertigo did not begin in service, but he believes that the military noise exposure weakened his ears leading to his subsequent development of vertigo after service.

In April 2009, the Veteran underwent a VA examination at which he reported having previously experienced episodes of dizziness, but denied having experienced any bouts of dizziness for some time.  The examiner diagnosed the Veteran with tinnitus, relating it to his military noise exposure.  However, no opinion was provided as to the etiology of the Veteran's claimed vertigo and/or dizziness; in fact, no vertigo or dizziness was even diagnosed.  

The Veteran's claim of entitlement to vertigo and/or dizziness was denied, as it was apparently concluded that the April 2009 VA examination report had not shown a current disability related to the Veteran's complaints of dizziness or vertigo.  See generally Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection cannot be established without a current disability).  However, in a July 2010 remand, the Board explained that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability either at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this regard, the Board noted that although the April 2009 VA examination did not find that the Veteran was experiencing vertigo and/or dizziness at that time, it was not clearly addressed whether the symptoms of vertigo and/or dizziness that the Veteran had identified during the course of his appeal, which had stemmed from an October 2000 claim, were representative of a disability.  As such, the Board concluded that an additional examination was necessary.

In October 2010, the Veteran underwent a second VA examination.  The examiner noted the Veteran's history of more than 35 years of ringing in the ear, ear pressure, and vertigo episodes, all of which reportedly started when he was in Vietnam and had M-16s fired close to his ears.  The examiner stated that the vertigo was sometimes debilitating, forcing the Veteran to be in bed for several days at a time.  However, the symptoms had improved reportedly with hydrochlorothiazide treatments, such that the Veteran was only getting two or so episodes of vertigo per year at the time of the examination.  The examiner diagnosed the Veteran with noise-induced hearing loss and with Meniere's disease, and opined that the high-frequency hearing loss was likely due to his noise exposure in the past during service without any hearing protection.  The examiner added that the Veteran had a classic history of Meniere's disease with a low frequency hearing loss and attacks that were exacerbated by high-salt intake and were improved with diuretics, adding that the Veteran's symptoms appeared to be exacerbated and precipitated by military noise exposure.  The examiner then stated that the vertigo, tinnitus, and hearing loss which was associated with Meniere's disease was less likely than not due to the Veteran's military service alone, since there was no specific etiology that had been linked to Meniere's disease.  However, the examiner added that the Meniere's disease was exacerbated and precipitated by it during his service with the high amount of acoustic trauma.

The Board has carefully reviewed the examiner's opinion and concludes that it supports a grant of service connection.  The examiner appeared to have fully reviewed the Veteran's claims file, was well-apprised of his allegations and medical history, and examined the Veteran.  Based on this, the examiner explained that the Veteran's Meniere's disease may not have begun in service, but he allowed that the military noise exposure likely "exacerbated and precipitated" it.   The Board takes this to mean that the Veteran's military noise exposure caused, or at the very least aggravated, his Meniere's disease.  As such, the Veteran has a currently diagnosed disability (Meniere's disease) which has been linked to military noise exposure by competent medical evidence.  These are the basic criteria for service connection and because they have been met, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for Meniere's disease is granted.


REMAND

In July 2010, the Board remanded the Veteran's claim noting that the April 2007 Board remand had specifically directed the AOJ to contact the appropriate state agency and obtain a copy of any determinations made with regard to the Veteran's claim for Workers' Compensation, to include all medical records upon which any determinations were made.  Unfortunately, the AOJ did not comply with this directive.  It was acknowledged that the Veteran had submitted some records pertaining to his Workers' Compensation claim; but the Board concluded that it was unclear whether the entirety of the Veteran's Workers' Compensation file had been obtained.  As such, the Board instructed the AOJ to contact the appropriate state agency and obtain all records relating to any Workers' Compensation claim filed by the Veteran.

Two requests were faxed to the California Department of Industrial Relations (CDIR), requesting any records related to the Veteran's Worker's Compensation claim, but no response was received in response to either request.

38 C.F.R. § 3.159 (e) provides that if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  In either case, the notice must contain the following information:

(i) The identity of the records VA was unable to obtain;
(ii) An explanation of the efforts VA made to obtain the records;
(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and
(iv) A notice that the claimant is ultimately responsible for providing the evidence.

In this case, two efforts to obtain the records were made in that the CDIR was faxed twice.  However, the separate faxes appear to have been sent within an hour of one another, which hardly appears to be what is meant by multiple attempts.  Regardless, there is no indication that the Veteran was ever informed either in writing or orally that VA had been unsuccessful in obtaining the Worker's Compensation records, as required by law.  

The Board notes that the Veteran did write in August 2010 that he had also requested his Worker's Compensation records as well, in response to a VA letter which had informed him that VA had requested his Worker's Compensation records.  The Veteran stated that he guessed that VA would receive two copies of the records.  As such, it does not appear, aside from being informed in the May 2011 supplemental statement of the case (SSOC) that the records had not been obtained, that the Veteran was given the notice that was required by 38 C.F.R. § 3.159(e).  However, by the time the SSOC had issued, the Veteran did not have the opportunity to submit any records he may have obtained through his personal request (particularly since he was led to believe that VA was obtaining his records in the August 2010 letter).  As such, a remand is unfortunately necessary once again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the issues of the Veteran's neck and right shoulder, a remand is also unfortunately necessary.

The Veteran is currently seeking service connection for neck and shoulder disabilities, although his contention is that they may represent a single disability.  In October 2000 and April 2002, he reported injuring his right shoulder and neck during basic training, explaining that he had pulled something between his right shoulder blade and spine in basic training on the monkey bars, after which time he began to experience a sharp pain on the right side of his spine on the right side of his neck whenever he had his rifle slung on his right shoulder.  The Veteran stated that he was discouraged from seeking medical treatment in basic training, and when he went to have his arm examined while in signal school, it was discovered that he had the measles and was sent to the hospital (this is supported by the Veteran's service treatment records which show a complaint of neck and joint pain and that he was thought to have measles).  He reported that his shoulder got better, but the pain returned in Vietnam whenever he performed a lot of tedious bench work.  He also believes that while in Vietnam, his right shoulder dropped to a lower level, and he has submitted a series of photos which he asserts document this postural change.  He acknowledged that he did injure his right rotator cuff at work in 1986.  

Shortly after separation, in May 1971, the Veteran filed a claim in which he reported injuring his right shoulder and neck in September 1968 (although he stated that he only sought in-service neck/right shoulder treatment in January 1969).

Service treatment records show that in January 1969, he was seen at the dispensary with complaints of sore muscles in his right shoulder and neck, but the impression that was rendered was rubella.  On the Veteran's separation physical his spine/other musculoskeletal was noted to be abnormal, but there was no explanation provided.

In May 1971, x-rays were reportedly taken of the Veteran's cervical spine, and a diagnosis was provided "R/O discogenic disease cervical spine".  However, x-rays of the right shoulder, cervical spine, and lumbosacral spine in August 1971 were all found to be normal.  It was stated that there were no arthritic or bony changes in either the cervical spine or right shoulder and no abnormal calcification in the right shoulder.  A VA orthopedic examination was provided, but the examiner found incomplete evidence to confirm any shoulder, neck or back injuries.  The Veteran reported developing right shoulder and neck pain during basic training while carrying a rifle, that continued to cause pain in the right shoulder and neck, but physical examination showed full range of neck motion and no complaints in the right trapezius were noted on lateral rotation of the right arm.  The examiner found that the Veteran had full range of motion in all the joints of both upper extremities, although the grip of the right major hand was noted to be less than that of the left.  The examiner also noted that rheumatoid arthritis was not found.

In February 1976, the Veteran presented for treatment at VA complaining about pain on the right side of his neck.  He demonstrated full range of motion of the neck, and x-rays were ordered.  The medical professional stated that the diagnosis was r/o arthritis of the neck.  In April 1976, the Veteran was seen for chest pain and right trapezius.  In March 1977, the Veteran complained to VA that after sitting all day his right shoulder hurt and he asserted that he also got neck pain.  He was diagnosed with arthritis.  However, x-rays showed a normal right shoulder.  The cervical spine had good bony alignment and the lordotic curve was maintained, as were the vertebral bodies and interspaces.  The spinous processes were normal as were the lateral masses.  The soft tissues were unremarkable, and the x-rays of the cervical spine were interpreted as normal.

In September 1980, the Veteran was prescribed naprosyn for right shoulder myotendonitis and it was noted that the disability was related to an accident.
In July 1989, the Veteran was seen by a physical therapist for a cervical spine strain and for rotator cuff tendinitis.  The Veteran was thought to have a cervical spine strain secondary to postural abnormalities and rotator cuff tendinitis and weakness of the right shoulder.  It was noted that it was a non-athletic injury that the Veteran had reported experiencing since 1970.  In September 1989, it was noted that the Veteran's rotator cuff had totally resolved.
	
In a private treatment record from August 1989, it was noted that the Veteran had been seen by a physical therapist who was unable to reproduce his right shoulder symptoms.  The Veteran had right scapular muscle weakness and altered scapulohurmal rhythm.  At a second visit, it was noted that the Veteran's right rhomboids appeared to be less atrophied and his strength had improved.  It was thought the Veteran should do well with an exercise program, and it was noted that the Veteran reported an extensive history of sprains/strains (although it was not specified where these injuries had occurred anatomically).

In September 1989, the Veteran was diagnosed with a cervical strain and recommended to undergo physical therapy.

In December 2003, x-rays of the Veteran's cervical spine showed status post fusion of C3-4, had spondylosis at C4-5, C5-6, and C6-7, and degenerative changes at C1-2.  The Veteran reported a history of chronic posterior neck pain for at least 32 years.

In June 2005, the Veteran sought private medical treatment, informing the doctor that his neck and back pain had been better in the previous few years, as he had not been active.  The Veteran identified pain in about the neck and right shoulder blade area, pointing to the trapezius.  The doctor found some pain in the cervical spine around the trapezius.  Range of motion of the cervical spine was full with mild pain at the extremes of motion.  The doctor observed that range of motion in the right shoulder was full without crepitation and no gross weakness was seen in the Veteran's upper extremities.  The Veteran was diagnosed with degenerative disc disease of the cervical spine with congenital fusion at C3-4.

As described, the evidence of record appears to show a current cervical spine disability.  It is unclear whether the Veteran has a separate chronic right shoulder disability, as he has been diagnosed with right shoulder tendonitis in the past, but there has also been some suggestion that the pain in his right shoulder has simply radiated from his cervical spine disability.

The Veteran was provided with a VA examination in April 2009.  The examiner stated that with regard to the Veteran's neck and right shoulder, "chances are least as likely as not or less than 50% that the condition is connected."  He stated that there was an extensive time period from his time in service with a lack of consistent follow-up and treatment during the duration.  This opinion is confusing in that if it is at least as likely as not (50 percent or greater) that a current, chronic shoulder/neck disability either began during or was otherwise caused by the Veteran's military service then service connection would be warranted, whereas if such causation were less likely than not then it would not.  Yet, the examiner appeared to suggest both that it was at least as likely as not, but also that it was less likely than not; and his rationale (which was also confusing) appeared to support the conclusion that it was less likely than not that the Veteran's condition was the result of his military service.  The rationale also left many questions unanswered.

As such, the Board believes that a second medical opinion is needed to resolve the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the California Department of Industrial Relations and request any and all records relating to any Workers' Compensation claim filed by the Veteran.  A negative response should be requested if no records are found to be available.

2.  If no records are obtained, send the Veteran a letter that: (i) provides the identity of the records VA was unable to obtain; (ii) offers an explanation of the efforts VA made to obtain the records; (iii) provides a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) gives notice that the Veteran is ultimately responsible for providing the evidence.

3.  After obtaining the above records, to the extent they are available, then schedule the Veteran for a VA examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose any current chronic neck or right shoulder disability (or combination neck/shoulder disability), and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current neck and/or right shoulder disability either began during or was otherwise caused by the Veteran's military service.  

In doing so, the examiner should specifically address the service treatment records showing complaints of neck pain and a stiff neck, and the suggestion that the Veteran's spine/musculoskeletal was abnormal at separation.  The examiner should also discuss the April 2009 VA opinion which concluded both that it was at least as likely as not (50 percent or greater) and that it was less likely than not that the Veteran's right shoulder/neck disability was related to his military service.  Finally, the examiner should discuss the Veteran's contention that his right shoulder dropped to a lower level than his left shoulder while in Vietnam (which he believes is shown by the photographs he submitted).

4.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


